Citation Nr: 0715609	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-04 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for memory loss as a 
chronic disability resulting from undiagnosed illness.

2.  Entitlement to service connection for irritability 
symptoms as a chronic disability resulting from undiagnosed 
illness.

3.  Entitlement to service connection for headache symptoms 
as a chronic disability resulting from undiagnosed illness.

4.  Entitlement to service connection for head and neck 
tremors as a chronic disability resulting from undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968 and from December 1990 to June 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from two rating decisions, dated March 1998 and July 2002, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran does not have an undiagnosed disability 
manifested by memory loss; his memory loss is not related to 
his service.

2.  The veteran does not have an undiagnosed disability 
manifested by irritability; his irritability is not related 
to his service.

3.  The veteran does not have an undiagnosed disability 
manifested by head and neck tremors; his head and neck 
tremors are not related to his service.

4.  The veteran does not have an undiagnosed disability 
manifested by headaches; his headaches are not related to his 
service.




CONCLUSIONS OF LAW

1.  Memory loss was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2006).

2.  Irritability was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2006).

3.  Head and neck tremors were not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2006).

4.  Headaches were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre- existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110.  
In addition, certain chronic diseases, "other" organic 
diseases of the nervous system, and cardiovascular-renal 
disease, to include hypertension, may be presumed to have 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty, or within seven years for multiple sclerosis.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving the skin, muscle or 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, and gastrointestinal signs or symptoms.  
38 C.F.R. § 3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi-symptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).

For purposes of this section, the term medically unexplained 
chronic multi-symptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multi-symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(3).  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(4).

With regard to the claims for undiagnosed illnesses, the 
Board notes that the claims files contain a number of 
(variously worded) notations indicating that the veteran may 
have Gulf War syndrome.  However, the vast majority of these 
notations is "by history" only, is without elaboration or 
an accompanying description of symptoms, and is not shown to 
have been based on a review of the claims files or any other 
detailed and reliable medical history.  When read in context, 
none of these notations show that the veteran has objectively 
exhibited any specific signs or symptoms that are 
manifestations of an undiagnosed illness.

The veteran asserts that he has memory loss, irritability, 
head and neck tremors, and headaches that are either directly 
related to his military service or, alternatively, due to an 
undiagnosed illness.

The veteran's service medical records do not show treatment 
for memory loss, irritability, head or neck tremors, or 
headaches.  His psychiatric evaluation was noted as 
"Normal" upon separation from both periods of service.  In 
the "reports of medical history" accompanying his 
separation examination, the veteran denied having trouble 
with loss of memory or headaches.  

In a post-service medical record, the veteran stated that he 
had been having headaches for about two years.  See Nashville 
VAMC Clinic Record (Dec. 2000).  Additional clinic records 
noted that the veteran has degenerative joint disease of the 
cervical spine and that he complains of neck pain.  During a 
June 2002 neurology examination, the veteran's headaches were 
found to be tension like in nature and did not match a 
specific disease pattern such as migraines.  A November 2003 
post-traumatic stress disorder examination noted that the 
veteran possibly had dementia. 

In August 2006, the veteran underwent a VA examination.  The 
examiner noted that the veteran had been seen numerous times 
in the neurology clinic and had been documented to have 
essentially normal neurological exams on several 
examinations.  He also noted the June 2001 neuropsychological 
exam where that examiner found that the symptoms relating to 
memory loss were not credible due to the veteran's 
inconsistent effort. 

During the exam, the veteran stated that he has experienced 
declining memory for fifteen to eighteen years and headaches 
since 1995.  The headaches were noted as global with some 
left retro-orbital localization.  The veteran stated that the 
headaches were always present, but the examiner noted that he 
contradicted himself by referring to periods without 
headaches.  The examiner noted that the head and neck tremors 
were not documented on any of the previous neurology notes.  
The veteran stated that the head tremors have been evident 
for many years and gets worse when he tries to concentrate.  
The examiner did note that peripheral neuropathy was noted in 
the clinic notes but that there was no confirmed diagnosis.  

The examiner stated that the veteran is clearly depressed 
and, along with depression, has multiple somatic symptoms 
with a paucity of hard findings on physical exam.  The 
examiner did not find evidence of any undiagnosed illness or 
dementia.  Therefore, he stated there was nothing to be 
related to service.  He added that the so called dementia and 
many of his other symptoms can be related to his depression.  
See also Addendum (Nov. 2006).  Absent evidence to the 
contrary, the Board is not in a position to question this 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran's 
personal opinion that the disabilities at issue began in 
service or that they are otherwise related to service is not 
a sufficient basis for awarding service connection.   
 
Based on the foregoing, the preponderance of the evidence is 
against the claims, and that the veteran's claims of 
entitlement to service connection for memory loss, 
irritability, head and neck tremors, and headaches must be 
denied on any basis.  As the preponderance of the evidence is 
against the claim, the reasonable doubt doctrine is 
inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (May 2001, May 2005, July 2006).  In a July 
2006 letter, the veteran was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the initial AOJ decision was made prior to 
the veteran having been fully informed of the VCAA, full 
compliance was accomplished prior to the final adjudication 
by the RO.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007).  As such, VA fulfilled its notification 
duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim.  For the reasons set forth above, 
and given the facts of this case, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.


ORDER

Entitlement to service connection for memory loss as a 
chronic disability resulting from undiagnosed illness is 
denied.

Entitlement to service connection for irritability symptoms 
as a chronic disability resulting from undiagnosed illness is 
denied.

Entitlement to service connection for headache symptoms as a 
chronic disability resulting from undiagnosed illness is 
denied.

Entitlement to service connection for head and neck tremors 
as a chronic disability resulting from undiagnosed illness is 
denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


